NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FLOYD DEWAINE SCOTT,                            No. 18-55593

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01152-JVS-KK

 v.
                                                MEMORANDUM*
I. JIMENEZ, Licensed Vocational Nurse, in
individual capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      California state prisoner Floyd Dewaine Scott appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s decision on cross-motions

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for summary judgment. Guatay Christian Fellowship v. County of San Diego, 670

F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendant because

Scott failed to raise a genuine dispute of material fact as to whether defendant was

deliberately indifferent to his serious medical needs. See Toguchi v. Chung, 391

F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official acts with deliberate

indifference only if he or she knows of and disregards an excessive risk to the

prisoner’s health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference);

Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (a prisoner alleging

deliberate indifference based on delay in treatment must show that the delay

caused significant harm); see also Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th

Cir. 2009) (“[S]tate departmental regulations do not establish a federal

constitutional violation.”).

      We treat Scott’s objections to the answering brief and supplemental excerpts

of record (Docket Entry No. 26) as a motion to strike, and deny the motion.

      AFFIRMED.




                                          2                                    18-55593